DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on March 2, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 2, 2022 (the “Response”).  In response to the Response, the previous (1) objection to claims 1–4, 6, 8–13, 15, and 17–19 under 37 C.F.R. § 1.71(a); and (2) rejection of claims 1–3, 6, 8–12, 15, and 17–19 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–4, 6, 8–13, 15, and 17–19 are pending.  

Response to Arguments
Applicants’ arguments with respect to the rejection of claims 1–3, 6, 8–12, 15, and 17–19 under 35 U.S.C. § 103 as being obvious over Shurtleff et al. (US 2020/0177485 A1; filed Dec. 4, 2018) in view of Lear et al. (US 2019/0319953 A1; filed Apr. 17, 2018), in further view of Tucker et al. (US 8,149,262 B2; filed Apr. 2, 2008), in further view of Vecera et al. (US 9,836,386 B2; filed Dec. 18, 2014), and in further view of Forstall et al. (US 2009/0005068 A1; filed Jan. 3, 2008) (see Response 7–9) have been considered but are moot.
Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 6, 8–12, 15, and 17–19 are rejected under 35 U.S.C. § 103 as being obvious over Shurtleff in view of Lear, in further view of Youst (US 11,190,634 B2; filed Feb. 3, 2020), in further view of Vecera, and in further view of Forstall.
Regarding claim 1, while Shurtleff teaches a method (fig. 3) at a network element (fig. 3, item 214) for configuration for Internet of Things (IoT) devices (fig. 3, item 134) using manufacturer usage description (MUD) files (fig. 3, item 310), the method comprising:
receiving at least one MUD Uniform Resource Locator (URL) (fig. 3, items 302, 304, 306) from an IoT Device (fig. 3, item 134);
sending, from the network element (fig. 3, item 214) to at least one MUD Server (fig. 3, item 142) based on the MUD URL, a MUD file query (fig. 3, item 308);
responsive to the sending, receiving a MUD file (fig. 3, item 310) from the MUD server;
creating a policy (fig. 3, item 312; ¶ 66) from the MUD file; and
forwarding the policy to an AAA subsystem (fig. 3, item 212) from the network element; and
performing actions (Youst 2:65–3:7) for the secondary mode of operation (Youst fig. 1, item 128),
Shurtleff does not teach (A) the MUD file query being a Uniform Resource Indicator (URI); (B) the created policy being a plurality of policies corresponding to a normal mode of operation and a secondary mode of operation, the normal mode of operation being associated to a first set of contact information and the second mode of operation being associated to a second set of contact information; (C) the AAA subsystem being a gateway; (D) the MUD file being a plurality of MUD files and the policy being a plurality of policies; (E) wherein receiving the plurality of MUD files comprises receiving at least one trigger, the at least one trigger defining a condition for transitioning into the second mode of operation; and (F) performing a lookup for contact information for the secondary mode of operation based on a geographic location of the IoT device.
(A), (C), (D)
Lear teaches a MUD request being a URI (fig. 5, item 504; ¶ 42) that is sent from a network element (fig. 5, item 116) to a MUD server (fig. 5, item 150); 
a gateway (¶¶ 18, 29); and
a plurality of MUD files (¶ 12) and a plurality of policies (¶ 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Shurtleff’s MUD file query to be a URI as taught by Lear; for Shurtleff’s AAA subsystem to be a gateway; and for Shurtleff’s MUD file and policy to be, respectively, a plurality of MUD files and a plurality of policies as taught by Lear “for providing secure modification of MUD files based on device applications.”  Lear ¶ 12.
(B)
Youst teaches a plurality of policies (“sounds associated with incoming calls from the non-emergency contacts are suppressed, but sounds associated with incoming calls from the emergency contacts are generated” at claim 1) corresponding to a normal mode of operation (“sounds associated with incoming calls from the non-emergency contacts are suppressed” at claim 1) and a secondary mode of operation (“sounds associated with incoming calls from the emergency contacts are generated” at claim 1), the normal mode of operation being associated to a first set of contact information (“non-emergency contacts” at claim 1) and the second mode of operation being associated to a second set of contact information (“emergency contacts” at claim 1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear combination’s plurality of policies to correspond to a normal mode of operation and a secondary mode of operation, the normal mode of operation being associated to a first set of contact information and the second mode of operation being associated to a second set of contact information as taught by Youst for “to place the wireless communications device in silent mode without missing important or emergency messages from user selectable user contacts.”  Youst 2:5–8.
(E)
Vecera teaches receiving a file (“configuration file” at 3:39–40) comprises receiving at least one trigger (“a list of conditions or rules 106” at 3:40), the at least one trigger defining a condition for transitioning into a second mode of operation (“debugging mode” at 3:41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Youst combination’s receiving the plurality of MUD files to comprise receiving at least one trigger, the at least one trigger defining a condition for transitioning into the second mode of operation as taught by Vecera “for automatically switching” (Vecera 3:21–22) so that “a software application can be managed more efficiently” (id. 8:1–2).
(F)
Forstall teaches performing a lookup for a set of contact information (fig. 4, item 404) based on a geographic location (fig. 4, item 402) of a device (fig. 1, item 100).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Youst/Vecera combination method to include performing a lookup for the second set of contact information based on a geographic location of the IoT device as taught by Forstall so that “[a] traveler can have the correct emergency phone numbers readily available when an emergency occurs.”  Forstall ¶ 7.
Regarding claim 2, while the Shurtleff/Lear/Youst/Vecera combination teaches wherein the receiving at least one MUD URL comprises receiving a first MUD URL (Shurtleff fig. 3, items 302, 304, 306) from the IoT Device (Shurtleff fig. 3, item 134); and wherein the sending comprises sending the Uniform Resource Indicator (Shurtleff fig. 3, item 308; Lear fig. 5, item 504; ¶ 42) to a first MUD server (Shurtleff fig. 3, item 142) based on the first MUD URL,
the Shurtleff/Lear/Youst/Vecera combination does not teach receiving a second MUD URL from the IoT Device and sending the Uniform Resource Indicator to a second MUD server based on the second MUD URL.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Youst/Vecera combination’s receiving of the at least one MUD URL to comprise receiving a second MUD URL from the IoT Device and sending the Uniform Resource Indicator to a second MUD server based on the second MUD URL since “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  MPEP § 2144.04 (citing In re Harza, 274 F.2d 669 (CCPA 1960)).
(F)
Regarding claim 3, the Shurtleff/Lear/Youst/Vecera combination teaches wherein the receiving the at least one MUD URL comprises receiving a single MUD URL (“MUD URL” at Shurtleff fig. 3); and
wherein the receiving the plurality of MUD files comprises receiving two MUD files (“MUD files” at Lear ¶ 12 includes two MUD files).
Regarding claim 6, while the Shurtleff/Lear/Youst/Vecera combination teaches the trigger (“change the operating policy to the Alert Mode policy 128” at 11:1–2), the Shurtleff/Lear/Youst/Vecera combination does not teach forwarding the trigger to one of an application server and the gateway.  
Youst teaches forwarding the trigger to an application server (fig. 1, item 110).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Youst/Vecera combination’s trigger to be forwarded to an application server as taught by Youst for “managing multiple operating modes in a video conferencing network under which different sets of policies can operate.”  Youst 1:9–11.
Regarding claim 8, the Shurtleff/Lear/Youst/Vecera/Forstall combination does not teach forwarding the contact information to the IoT device and the gateway from the network element.
Forstall teaches forwarding contact information (fig. 4, item 404) to a device (fig. 2, item 100a) and a gateway (fig. 2, item 216) from a network element (fig. 2, item 255; “the device 100 receives contact information items from a location-based service 255” at ¶ 54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Youst/Vecera/Forstall combination’s contact information to be forwarded to the IoT device and the gateway from the network element as taught by Forstall so that “[a] traveler can have the correct emergency phone numbers readily available when an emergency occurs.”  Forstall ¶ 7.
Regarding claim 9, the Shurtleff/Lear/Youst/Vecera combination teaches the secondary mode of operation (Youst fig. 1, item 128) is an emergency services mode of operation (Youst 2:65–3:7).
Regarding claim 10, Shurtleff teaches a network element (fig. 3, item 214) comprising a processor (fig. 6a, item 610); and a communications subsystem (fig. 6a, item 640), wherein the network element is configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
Regarding claims 11, 12, 15, 17, and 18, claims 2, 3, 6, 8, and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claim claims 2, 3, 6, 8, and 9 are, respectively, equally applicable to claims 11, 12, 15, 17, and 18.
Regarding claim 19, Shurtleff teaches a computer readable medium (fig. 6a, item 615) for storing instruction code, which when executed by a processor (fig. 6a, item 610) of a network element (fig. 3, item 214) cause the network element to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 19.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  See MPEP §§ 608.01(n), 707.07(j).
Claim 13 is objected to as being dependent upon rejected base claim 10, but would be allowable if rewritten to include all of the limitations of base claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20140378089-A1 (see ¶ 27) and US-20090170532-A1 (see ¶ 52).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449